Citation Nr: 0405365	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from November 1950 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

By way of procedural background, the Board notes that the RO 
denied the veteran's original claim in a December 1975 
unappealed rating decision.  When the veteran filed a claim 
to reopen in August 1991, the RO declined to find that new 
and material evidence had been submitted to reopen the 
veteran's claim, in a rating decision dated in March 1992.  
The Board affirmed this decision in July 1993, as did the 
United States Court of Veterans Appeals (Court) in January 
1995.

The Board notes that, in a Written Brief Presentation 
prepared by his representative and dated in June 2003, the 
veteran presented a motion to vacate the Board's July 1993 
decision, which had declined to reopen the veteran's claim.  
He argues that VA failed to provide the veteran with a 
requested Travel Board hearing.  However, since the veteran 
then appealed his claim to the Court, which affirmed the 
Board decision, the Board is without authority to override 
the Court's decision, which is now final.  See 38 U.S.C.A. 
§ 7291.  Therefore, the veteran's motion to vacate is 
improvident at this time.

As will be discussed below in the Remand portion of this 
decision, the issue of service connection for the veteran's 
back disorder, on the merits, is herein remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will provide notification if further action by the veteran 
is required.


FINDINGS OF FACT

1.  A December 1975 unappealed rating decision denied service 
connection for lumbosacral sprain.  In March 1992, the RO 
declined to find that new and material evidence had been 
submitted to reopen the claim, and that decision was affirmed 
by the Board in July 1993 and by the Court in January 1995.

2.  The evidence which has been added to the record since the 
September 1975 RO rating decision bears directly and 
substantially upon the specific matter under consideration 
regarding service connection for a back disorder, and is so 
significant as to warrant readjudication of the merits of the 
claim on appeal.


CONCLUSION OF LAW

Evidence received since the September 1975 rating decision 
that denied service connection for a lumbosacral sprain is 
new and material, and the claim for service connection for a 
back disorder may be reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.303, 3.304, 20.1104, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II.  New and Material Evidence

As noted above, the RO, in a decision dated in December 1975, 
denied the veteran's claim of entitlement to service 
connection for a lumbosacral sprain.  The RO found at the 
time that there was no relationship between the acute 
lumbosacral strain shown in service and in 1954, and current 
clinical findings of degenerative changes in the low back.  
The veteran did not appeal this decision and it became final.  
In August 1991, the RO received a new claim to reopen the 
veteran's case.  The RO declined to reopen, on the basis that 
the veteran had not submitted new and material evidence.  The 
veteran appealed that decision and, in July 1993, the Board 
declined to find that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for lumbosacral sprain.  The Court 
affirmed the Board's decision, in a Memorandum Decision 
issued in January 1995.

The evidence of record at the time of the December 1975 RO 
decision that denied service connection for a lumbosacral 
strain included the veteran's service medical records.  When 
examined for entry into service in September 1950, the 
veteran's spine was found to have no significant 
abnormalities, and he was found qualified for active service.  
Clinical entries dated in June 1952 indicate that the veteran 
was in training for several days for a half-mile run, and one 
day he suddenly noticed a sharp pain on the right side of his 
back when he leaned over to make his bunk.  The veteran gave 
no history of previous back trouble.  When he was examined 
for separation in October 1952, the veteran's spine and other 
portions of his musculoskeletal system were reported as 
normal.  

Post-service, VA and non-VA medical records indicate that VA 
hospitalized the veteran from October to November 1954 for 
low back pain.  He gave history of an onset of back pain in 
1952 while serving in the Army.  The report shows the veteran 
was asymptomatic by the time he was admitted to the hospital 
and that "findings were practically nil."  Stereoscopic 
views of the spine showed a bony density, a very small oval 
body, and an area of sclerosis similar to that seen as a bone 
island in the mid-portion of the centrum.  The diagnosis was 
bone island body at the level of the 5th lumbar vertebra (L-
5).

An August 1975 VA medical record shows that, while the 
veteran sought treatment for an unrelated condition, he gave 
a history of degenerative disk disease.

A November 1975 VA examination report shows that the veteran 
provided medical history of in-service onset of his lower 
back pain in 1962, with treatment soon after he left the 
service in 1963.  (Based upon the veteran's documented period 
of active service, presumably the typist erred, and the dates 
were 1952 and 1953.)  The examiner noted that veteran was in 
no acute distress and had no difficulty dressing, undressing, 
or changing his position on the examining table.  The 
veteran's spine had no tenderness and he had full range of 
motion.  The diagnoses were history of chronic lumbosacral 
strain with a history of injury in 1952 and degenerative 
changes of the spine, lumbar and thoracic.

Thereafter, in a December 1975 rating decision, the RO denied 
entitlement to service connection for a lumbosacral strain, a 
determination which the veteran did not appeal.

In August 1991, the veteran sought again to reopen his claim 
for service connection for a back disorder.  Additional 
evidence submitted included private medical records of J.F., 
M.D., dated April 1991 to December 1991.  Dr. J.F. treated 
the veteran mainly for an unrelated knee injury, but an April 
1991 clinical entry shows that an X-ray of the veteran's back 
showed a degenerative L4-5 disc space.  Dr. J.F. opined that 
the veteran might have a disc rupture on top of his 
deteriorated disc.

In a March 1992 rating decision, the RO declined to reopen 
the veteran's claim for service connection for a back 
disorder.  The veteran appealed that decision.

In July 1993, the Board declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder.  In a January 1995 Memorandum Decision (No. 93-
1104), the Court also declined to reopen the veteran's claim.

The December 1975 rating decision was final based upon the 
evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
July 1993 Board decision (which was upheld in the January 
1995 Court decision), which was the most recent final VA 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The evidence received subsequent to the previous final 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held the Board must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2002, the regulations in effect after 
August 29, 2001 are for application.  To whatever extent the 
new rules have changed the approach to developing evidence in 
claims, they have not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in June 2002.

Added to the record is a June 2002 record from B.Y., M.D., to 
the effect that the veteran has radiating right lumbar pain 
when he stands up and walks.  The diagnosis provided therein 
is chronic lumbar pain from an old injury.

A June 2002 written statement from Dr. B.Y. indicates that he 
has been treating the veteran for a chronic back condition.  
Dr. B.Y. further opines that the veteran's back disorder was 
most likely related to an injury that occurred while the 
veteran was in the Army, "as related" to the doctor, and 
that the veteran has been hurting ever since that time.

In his March 2003 substantive appeal (VA Form 9), the veteran 
stated that his military occupational specialty in service 
was as an engineer, a job which involved heavy lifting.

As noted above, the veteran has asserted that he has a lower 
back disorder and that the disorder had its origin during his 
period of active service.  His service medical records show 
that he was hospitalized in June 1952 for lumbosacral strain, 
but that his separation examination showed that his spine and 
the remainder of his musculoskeletal system were normal in 
October 1952.

The evidence received since the January 1995 decision 
consists of Dr. B.Y.'s two statements and the veteran's March 
2003 written statement.  In the June 2002 written statement, 
Dr. B.Y. opined that the veteran's current back disorder 
originated with his injury incurred during service.  This 
evidence is new, and does bear directly on the question of 
whether the veteran has a lower back disorder related to 
active military service.  Under Justus, supra, it is presumed 
credible.  In the Board's opinion, under the Federal Circuit 
Court case law, this evidence provides a more complete 
picture of the veteran's disability and its origin, and thus 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of entitlement to service 
connection for a back disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Vargas-Gonzalez, supra.  Here, as noted below in the 
Remand, the Board is requesting additional development with 
respect to the underlying claim of service connection for a 
back disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back disorder is 
reopened, and the appeal is, to that extent, granted.

REMAND

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

In his June 2002 written statement, Dr. B.Y. noted the 
veteran's current chronic back condition and opined that, 
based upon the history provided by the veteran, the back 
disorder began with the veteran's 1952 injury in service.  In 
light of Dr. B.Y.'s opinion, the Board believes that the 
veteran should be afforded a VA examination to determine the 
etiology of any chronic back disorder found to be present.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the VCAA 
regarding this matter.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Quartuccio and Charles, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Such notice should 
specifically apprise the veteran of the evidence 
and information necessary to substantiate his 
claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

2.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since December 1995.  The RO 
should then request all additional pertinent 
medical records from these medical providers.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., orthopedic) to 
determine the etiology of any back disorder found 
to be present.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  The examiner is requested to 
provide an opinion concerning the etiology of any 
back disorder found to be present, to include 
whether it is at least as likely as not (i.e., at 
least a 50-50 probability) that any currently 
diagnosed back disorder was caused by military 
service, including findings noted in the 
veteran's service medical records, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
examiner is particularly requested to address the 
opinion expressed in the June 2002 written 
statement from Bill Yates, M.D., P.C.  A 
rationale should be provided for all opinions 
offered.  The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for a back 
disorder.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal since 
the March 2003 statement of the case.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals





[NOTE:  New notice, VA Form 4597 (June 2003), attached to 
decision.]



